Citation Nr: 1733549	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by right leg numbness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1997 to January 2001.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied entitlement to service connection for numbness in the bilateral legs.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In a December 2015 rating decision, the agency of original jurisdiction (AOJ) granted entitlement to service connection for left lower extremity radiculopathy, thus satisfying the Veteran's appeal with respect to the claim of service connection for left lower extremity numbness.  The AOJ issued a supplemental SOC (SSOC) continuing the denial of  service connection for right leg numbness in December 2015.

Although the AOJ also accepted the Veteran's January 2010 VA Form 9 as an NOD with respect to the 10 percent disability rating assigned for chronic lumbosacral strain in the April 2009 rating decision, the Veteran did not subsequently file a substantive appeal as to that claim following issuance of an August 2016 SOC. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the  paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claim on appeal is being remanded  to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The record reflects that the Veteran failed to appear for a scheduled Board hearing at the San Antonio satellite office of the Reno RO in November 2016.  Review of the claims file reveals, however, that the hearing notices sent to the Veteran in September and October 2016 were sent to a prior address of record, and not to the Veteran's current, correct address.  An August 2016 submission to the claims file indicates that the Veteran changed his address to another city and state.  

As such, it appears that the Veteran likely did not receive notice of his scheduled Board hearing.  Remand to the AOJ is in order to schedule the Veteran for a new Board hearing, as the AOJ is responsible for scheduling such Board hearings.  See 38 U.S.C.A. § 7107 (West 2016) (pertaining specifically to hearings before the Board); see also 38 C.F.R. § 20.700 (2016)

Accordingly, this matter is hereby is REMANDED for the following action:

Undertake appropriate action to schedule the Veteran for a Board hearing before a Veterans Law Judge, to be held at the appropriate local RO, at the earliest available opportunity.  Send a copy of the hearing notice to the Veteran at his current mailing address, and send a copy to his representative.  See 38 C.F.R. § 20.704(b) (2016).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


